COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Allen Keith Alexander v. The State of Texas

Appellate case number:      01-18-00958-CR

Trial court case number:    1511204

Trial court:                337th District Court of Harris County

       Appellant’s court-appointed counsel, Melissa Martin, filed a motion to withdraw
and appellate brief on April 18, 2019, concluding that the above-referenced appeal, as well
as the related appellate cause number 01-18-00959-CR, is frivolous. See Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). On April 25, 2019, appellant,
Allen Keith Alexander, in the above appellate cause number 01-18-00958-CR only, filed
a pro se motion for access to the appellate record to prepare a response and also requests a
30-day extension of time to file his pro se Anders brief response. See Kelly v. State, 436
S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       Accordingly, the Court grants appellant’s pro se motion for access to the appellate
record and orders the district clerk, no later than 10 days from the date of this order, to
provide a copy of the clerk’s and reporter’s records to the pro se appellant. The trial court
clerk shall further certify to this Court, within 15 days of the date of this order, the date
upon which delivery of the records to the appellant is made.
      Finally, the Court grants appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.


       It is so ORDERED.
Judge’s signature: ___/s/ Justice Evelyn V. Keyes___
                   x Acting individually       Acting for the Court
Date: ___May 2, 2019____